In re: Ellis L. Macaluso applying for certiorari, or writ of review, to the Court of Appeal, Fourth Circuit, Parish of Orleans. 188 So.2d 178.
The application is denied. There is no error of law in the judgment complained of.
McCALEB, J., concurs, being of the opinion that plaintiff should have alternatively moved for a non-suit in either the trial court or the Court of Appeal as to his liability insurer. His application for a remand on petition for rehearing was not justified and came too late.
HAWTHORNE, J., agrees with the concurring view of McCALEB, J.
SANDERS, J., is of the opinion a writ should be granted limited to the question of a remand in the interest of justice. See Article 2164, Louisiana Code of Civil Procedure.